EXHIBIT 99.1 Contacts: Layne Christensen Company The Equity Group Inc. Jim Easter Devin Sullivan Chief Financial Officer Sr. Vice President 913-362-6984 212-836-9608 www.layne.com dsullivan@equityny.com Jenny Caulk Thomas Mei Director of Communications Account Executive 913-677-6852 212-836-9614 jenny.caulk@layne.com tmei@equityny.com FOR IMMEDIATE RELEASE Layne Christensen Sells SolmeteX Division MISSION WOODS, Kan., August 8, 2013 – Layne Christensen Company (Nasdaq: LAYN) ("Layne" or the "Company") today announced that on July 31, 2013 it sold all of the assets of its SolmeteX division to Gemini Investors, Riveria Investment Group and the management team of the SolmeteX division.Terms of the transaction were not disclosed.SolmeteX is a leading provider of dental amalgam separator devices and amalgam recycling services to the dental industry.Layne intends to use the proceeds from this sale to reduce outstanding debt. Rene Robichaud, Chief Executive Officer of Layne, said, "The sale of SolmeteX, a world class provider of solutions relating to the dental industry is consistent with our strategy to complete approximately $20 million in non-strategic, non-core asset sales in FY 2014. SolmeteX remains a leader in the dental industry backed by an experienced management team and we wish them continued success.” Layne Christensen Company Layne is a global water management, construction and drilling company, providing responsible solutions to the world of essential natural resources — water, mineral and energy.We offer innovative, sustainable products and services with an enduring commitment to safety, excellence, and integrity. Forward-Looking Statements This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Exchange Act of 1934.Such statements may include, but are not limited to, statements of plans and objectives, statements of future economic performance and statements of assumptions underlying such statements, and statements of management's intentions, hopes, beliefs, expectations or predictions of the future.Forward-looking statements can often be identified by the use of forward-looking terminology, such as "should," "intended," "continue," "believe," "may," "hope," "anticipate," "goal," "forecast," "plan," "estimate" and similar words or phrases. Such statements are based on current expectations and are subject to certain risks, uncertainties and assumptions, including but not limited to:the outcome of the ongoing internal investigation into, among other things, the legality, under the FCPA and local laws, of certain payments to agents and other third parties interacting withgovernment officials in certain countries in Africa relating to the payment of taxes and the importing of equipment (including any government enforcement action which could arise out of the matters under review or that the matters under review may have resulted in a higher dollar amount of payments or may have a greater financial or business impact than management currently anticipates), prevailing prices for various commodities, unanticipated slowdowns in the Company's major markets, the availability of credit, the risks and uncertainties normally incident to the construction industry, the impact of competition, the effectiveness of operational changes expected to increase efficiency and productivity, worldwide economic and political conditions and foreign currency fluctuations that may affect worldwide results of operations. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially and adversely from those anticipated, estimated or projected.These forward-looking statements are made as of the date of this filing, and the Company assumes no obligation to update such forward-looking statements or to update the reasons why actual results could differ materially from those anticipated in such forward-looking statements. ### #### ###
